Citation Nr: 0733790	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  06-01 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to 
December 1957.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The veteran's service medical records show that on November 
29, 1956, 3 days after enlistment into active duty, the 
veteran was found to have second degree pes planus.  
Subsequently, on January 1, 1957, the veteran complained of 
an injury to his left foot.  An x-ray examination dated 2 
days later stated that anterior, posterior, and lateral views 
of the veteran's left foot were negative.

After separation from military service, a September 1967 VA 
special orthopedic examination report stated that the veteran 
reported that he fractured his left foot in a motorcycle 
accident in August 1954, prior to entering into military 
service.  On physical examination, the veteran's left foot 
had limitation of motion and weakness.  The diagnosis was 
history of fracture, instep, left foot, healed with residual 
limitation in the range of dorsiflexion.  A subsequent VA x-
ray examination conducted in conjunction with the VA special 
orthopedic examination report found no evidence of fracture 
or dislocation, but did find osteoarthrosis of the 
talonavicular and calcaneal cuboid joints.  There was a 
questionable exostosis or evolve fragment of the cuboid at 
its posterosuperior aspect and an osteoarthrosis of the 
interphalangeal joints of the 1st toe.

In a December 2003 VA medical examination report, the veteran 
complained of left foot pain which began approximately 15 
years before.  He stated that he injured his left foot during 
military service when a large milk can fell on it.  The 
veteran stated that x-ray examination at the time was 
negative and his foot was "wrapped" for approximately 2 
weeks, after which the pain went away.  He stated that since 
that injury, he had a "ridge" across the top of his left 
foot which had gotten progressively larger and increased in 
pain.  On physical examination there was an obvious bony 
deformity across the dorsal proximal end of the foot which 
was tender to touch.  On x-ray examination, a calcaneal spur 
of the left foot was seen.  The diagnosis was deformity of 
the left foot status post crush injury 1956.

The medical evidence shows that the veteran experienced an 
in-service injury of his left foot, testified as to 
continuity of symptomatology, and that he has a current 
diagnosis of a left foot disorder.  However, the medical 
evidence of record does not provide an etiological opinion as 
to whether the veteran's currently diagnosed left foot 
disorder is related to military service.  As such, the Board 
finds that further medical evidence is necessary to decide 
the claim on appeal.  38 C.F.R. § 3.159(c)(4) (2007).

Accordingly, the case is remanded for the following actions:

1.	The veteran must be afforded the 
appropriate VA examinations to 
determine the etiology of any left foot 
disorder found.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Following a review of the 
service and postservice medical 
records, the examiner must then provide 
an opinion as to whether any left foot 
disorder found pre-existed military 
service, began during military service, 
or began after separation from military 
service.  In this regard, the examiner 
must specifically address whether any 
left foot disorder found is the result 
of an in-service injury.  If the 
examiner concludes that the veteran's 
left foot disorder pre-existed military 
service, an opinion must be provided as 
to whether the veteran's left foot 
disorder increased in severity during 
military service, to specifically 
include as the result of injuries in 
January 1957 and/or March 1957.  
Finally, if the examiner concludes that 
the veteran's left foot disorder 
increased in severity during military 
service, an opinion must be provided as 
to whether this increase was due to the 
natural progress of the disease.  If 
any of the above opinions cannot be 
made without resort to speculation, the 
examiner must specifically state this.  
A complete rationale for all opinions 
must be provided.  The report must be 
typed.

2.	The RO must notify the veteran that it is 
his responsibility to report for the 
scheduled VA examination, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the veteran does not report 
for the scheduled examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  Copies of all 
documentation notifying the veteran of 
any scheduled VA examination must be 
placed in the veteran's claims file.

3.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the veteran has had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).




